Case: 11-15646    Date Filed: 04/23/2013    Page: 1 of 2


                                                            [DO NOT PUBLISH]

               IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT

                         _________________________

                                No. 11-15646
                         _________________________

                  D.C. Docket No. 1:09-cr-00040-WLS-TQL-1

UNITED STATES OF AMERICA,

                                                                  Plaintiff-Appellee,

                                      versus

VINCENT BROOKS,

                                                             Defendant-Appellant.
                              ________________________

                   Appeal from the United States District Court
                       for the Middle District of Georgia
                             __________________

                                (April 23, 2013)

Before TJOFLAT, MARCUS and KRAVITCH, Circuit Judges.

PER CURIAM:

      The Government=s motion to dismiss this appeal pursuant to the appeal waiver

in Brooks’s plea agreement is GRANTED, in part, with respect to Brooks’s

sentencing-related claims. See United States v. Johnson, 541 F.3d 1064, 1066-69

(11th Cir. 2008) (dismissing appeal when appeal waiver in plea agreement was
               Case: 11-15646     Date Filed: 04/23/2013    Page: 2 of 2


knowingly and voluntarily made). Brooks’s conviction and sentence are

summarily AFFIRMED, in part, to the extent that he challenges the government’s

failure to move the district court to reduce his sentence, as he has not argued that the

government did so based on an unconstitutional motive. United States v. Barner,

572 F.3d 1239, 1249 (11th Cir. 2009); United States v. Brewer, 199 F.3d 1283, 1286

(11th Cir. 2000) (summarily affirming where the defendant’s contentions were

meritless).




                                           2